DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 25-30 are objected to because of the following informalities:  
The recitation port, wherein the closed position of the sleeve is down well the production position of the sleeve, and wherein the frac position of the sleeve is between the closed position of the sleeve and the production position of the sleeve is misleading because the closed position appears to be the up well or uppermost position of the sleeve in the elected embodiments and the other positions require downward movement of the sleeve for fracturing and/or production. The dependent claims are likewise objected to.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray et al., U.S. 8,171,994.
Regarding claim 1, Murray et al. discloses in figure 1-6 a frac sleeve system (col. 2, lines 13-20) comprising:
a well casing (fig 1, 18; col. 4, lines 6-8) with a tubular wall having a frac port (fig 1, 22, 24, 32, 30; col. 3, lines 43-58) defined therethrough for hydraulic fracturing; and
a sleeve (fig 1, 38, 40; col. 3, lines 61-63) within the well casing, wherein the sleeve includes a sleeve body including a lateral port (fig 1, 42, 44; col. 3, lines 59-61) extending therethrough and a screen (fig 1, filters 46, 48) mounted thereto, and wherein the sleeve is mounted for axial movement relative to the tubular wall of the well casing among three positions (col. 2, lines 13-20) including:
a closed position (blocked by blank sections 50, 52) in which the sleeve body blocks the frac port;
a frac position (aligned ports 42, 44 and 22, 24; fig 1) in which the lateral port in the sleeve body is at least partially aligned with the frac port so the frac port is open for hydraulic fracturing therethrough; and
a production position (aligned ports 46, 48 and 22, 24) in which the screen is at least partially aligned with the frac port to allow production fluids to pass through the frac port, but to block
proppant passing through the frac port (col. 5, lines 51-67), wherein the closed position of the sleeve is up well (figure 3 shows the upper sleeve in the uppermost position wherein the blank section blocks the port) the frac position of the sleeve, and wherein the production position (figure 6 shows the sleeve in an intermediate position wherein the screens are adjacent the ports) of the sleeve is between the closed position of the sleeve and the frac position (figure 1 shows the sleeve in the lowermost position aligning sleeve ports with the frac ports) of the sleeve.
As to claim 3, Murry et al. discloses the lateral port (42, 44) is aligned with the frac port (figure 1) in the frac position of the sleeve for hydraulic fracturing therethrough, and is out of alignment with the frac port in the closed position (blocked by blank sections 50, 52) and in the production position (fig 6).
	Regarding claim 25, Murray et al. discloses in figures 11-13 a frac sleeve system comprising:
a well casing (fig 11, 150; col. 6, lines 60-63) with a tubular wall having a frac port (fig 11, 152, 154) defined therethrough for hydraulic fracturing (col. 6, lines 60-63); and
a sleeve (148; col. 6, line 66 – col. 7, line 4) within the well casing, wherein the sleeve includes a sleeve body including a lateral port (fig 11, unobstructed array 158) extending therethrough and a screen (fig 13, screen 160; col. 7, lines 7-11) mounted thereto uphole of the lateral port (158), and wherein the sleeve is mounted for axial movement relative to the tubular wall of the well casing among three positions including:
a closed position (fig 12; col. 7, lines 5-7) in which the sleeve body blocks the frac port;
a frac position (fig 11; col. 6, lines 60-63) in which the lateral port in the sleeve body is at least partially aligned with the frac port so the frac port is open for hydraulic fracturing therethrough; and
a production position (fig 13; col. 7, lines 7-11) in which the screen is at least partially aligned with the frac port to allow production fluids to pass through the frac port, but to block proppant passing through the frac port, wherein the closed position (fig 12) of the sleeve is down well the production position (fig 13) of the sleeve, and wherein the frac position (fig 11) of the sleeve is between (in figure 13 the sleeve is shown in the uppermost position, figure 12 shows the sleeve in the lowermost position and figure 11 shows the sleeve in an intermediate position wherein the internal recess 160 is engageable with a shifting tool from the surface) the closed position of the sleeve and the production position of the sleeve.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Murray et al., U.S. 8,171,994 in view of Rytlewski et al., U.S. 2009/0084553.
Murray et al. discloses all the claimed limitation including the sleeve valve having a screen (160)
but does not disclose the screen having a dissolvable covering or coating.
Rytlewski et al. teaches that it is well known to use of a sleeve valve (fig 6B, 110; [0036]) having
a screen with a dissolvable coating {0035] to temporarily isolate the screen.
It would have been obvious to one having ordinary skill in the art at the time of the invention to
make use of a well known screen coating as taught by Rytlewski et al. to isolate a screen from wellbore
fluids at least until placed into the selected position for operation to filter granular material from being produced.
Allowable Subject Matter
Claims 5-7, 9, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Fuller Robert can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3 May 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676